TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00389-CV


  William P. Hicks, Individually, and as Representative of H.W. Lochner, Inc., Appellant

                                               v.

     James L. Booker, Individually, and as Heir and Representative of the Estate of
Marjorie Booker; Alisa Barth, Individually and as Heir and Representative of The Estate
of Marjorie Booker; Catherine Simonsen, Individually, and as Heir and Representative of
    The Estate of Marjorie Booker; James E. Booker, Individually, and as Heir and
         Representative of The Estate of Marjorie Booker, Deceased, Appellees


                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
        NO. 297,120-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant William P. Hicks, Individually, and as Representative of H.W. Lochner,

Inc., has filed an unopposed motion to dismiss this appeal. We grant appellant’s motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: September 20, 2019